DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osakabe US 2009/0166953 (“Osakabe”) in view of JP 2000-264445 (“JP ‘445”)1.
Regarding claim 1, Osakabe disclosed a sheet conveyance apparatus comprising: 
 an apparatus body (10); 
a sheet supporting unit comprising a sheet supporting tray (50) pivotably supported with respect to the apparatus body and configured to support a sheet; 
a sheet conveyance unit (60) configured to convey the sheet placed on the sheet supporting unit; 

a first detection sensor (71) disposed within the widthwise first range in the apparatus body and configured to detect whether the sheet placed on the sheet supporting unit is present; 
a second detection sensor (73) disposed without the widthwise first range and within the widthwise second range in the apparatus body and configured to detect whether the sheet placed on the sheet supporting unit is present; and 
a control unit configured to determine that the sheet is of a first size in a case where the first and second detection sensors detect that the sheet is present and determines that the sheet is of a second size smaller than the first size in a case where the first detection sensor detects that the sheet is present and the second detection sensor detects no sheet (Figure 6)
Osakabe did not teach altering speed based on the sensed size difference.  JP ‘445 teaches a control unit controls the sheet conveyance unit in a first mode in a case where the control unit determines that the sheet is of the first size and controls the sheet conveyance unit in a second mode in which a sheet conveyance speed is slower than that of the first mode in a case where the control unit determines that the sheet is of the second size (see at least paragraph 0037 of JP ‘445 as well as paragraph 0003 of the instant application).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teaching of JP ‘445 within Osakabe to change the conveyance speed based on size to prevent jamming as is well known in the art.

sensors are disposed downstream of the rotary feed member in a sheet conveyance direction (Figure 2).  
Regarding claim 3, Osakabe disclosed a downstream regulating member (including 69) configured to regulate a position of the sheet by abutting with a downstream end in the conveyance direction of the sheet placed on the sheet supporting unit, and wherein detection positions of the first and second detection sensors are disposed upstream of the downstream regulating member in the conveyance direction.  
 Regarding claim 4, Osakabe disclosed the width regulating unit comprises a pair of side regulating plates disposed movably in a width direction with respect to the sheet supporting unit and configured to regulate a position of the sheet by abutting with widthwise ends of the sheet placed on the sheet supporting unit (Figures 1 and 3), and wherein a detection position of the first detection sensor is disposed on a widthwise center side more than a detection position of the second detection sensor (Figures 3 and 4).  
Regarding claim 5, Osakabe disclosed the second detection sensor is disposed upstream in the sheet conveyance direction of the first detection sensor (Figure 4).  
Regarding claim 6, Osakabe did not teach the width regulating unit having a fixed side as claimed.  JP ‘445 teaches a width regulating unit comprises a fixed side regulating plate (106) fixed to a sheet supporting unit and a movable side regulating 
JP ‘445 teaches that using two guides movable toward one another or one guide fixed with the other movable towards it, are obvious variants of one another (Figures 9 and 10 and paragraph 0031). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings and setup of JP ‘445 within Osakabe.to use a device with less moving parts which is cheaper and easier to assemble.
Regarding claim 7, Osakabe disclosed a document reading apparatus comprising: the sheet conveyance apparatus as set forth in claim 1 as listed above; and an image reading unit configured to read an image of a sheet conveyed from the sheet conveyance apparatus (paragraph 0027).  
Regarding claim 8, Osakabe disclosed an image forming apparatus comprising: a document reading apparatus as set forth in claim 7 as listed above; and an image forming unit configured to form an image read by the document reading apparatus onto another sheet (paragraph 0026).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Translation obtained from https://patents.google.com/patent/JP2000264445A/en?oq=2000264445